MEMORANDUM OPINION
                                          No. 04-10-00283-CV

                         IN RE: CASTLE & COOKE MORTGAGE, L.L.C.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 5, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relator’s petition, real party in interest’s response, and relator’s

reply for a writ of mandamus and motion for emergency relief and is of the opinion the relator is

not entitled to the relief sought. Accordingly, relator’s petition for a writ of mandamus, and

motion for emergency relief, is denied. See TEX. R. APP. P. 52.8(a).




                                                      PER CURIAM




           1
         This proceeding arises out of Cause No. 2009-CI-01575, styled Diamond T Ranch Development, Inc. v.
Castle & Cooke Mortgage, LLC, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable
John D. Gabriel, Jr. presiding.